In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Bucaria, J.), dated *535November 13, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Amatsia Salomon did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
Upon the defendants’ prima facie showing that the plaintiff Amatsia Salomon did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), the plaintiffs failed to raise a triable issue of fact as to whether she sustained such an injury (see Toure v Avis Rent A Car Sys., 98 NY2d 345; Gaddy v Eyler, 79 NY2d 955, 957).
The plaintiffs’ remaining contention is without merit (see Zecca v Riccardelli, 293 AD2d 31). Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.